              Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 1 of 13




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                    UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                Case No. 20-CV-01357-JSC

14           Plaintiffs,                            [PROPOSED] STIPULATED PROTECTIVE
                                                    ORDER
15           vs.

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24                                   STIPULATED PROTECTIVE ORDER

25          The parties have met and conferred and agree that the discovery of CONFIDENTIAL

26   INFORMATION in this matter be made pursuant to the terms of this PROTECTIVE ORDER.

27          GOOD CAUSE APPEARING, the parties stipulate, though their attorneys of record, to the

28   entry of an order as follows:
      PROTECTIVE ORDER                               1                        n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 2 of 13




 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for

 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

 7   discovery and that the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal principles. The

 9   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order

10   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

11   procedures that must be followed and the standards that will be applied when a party seeks permission

12   from the court to file material under seal.

13   2.      DEFINITIONS

14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

15   items under this Order.

16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

17   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

18   26(c), California Evidence Code § 1040, California Government Code § 6254, The California Peace

19   Officer Bill of Rights, and The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),

20   the ongoing investigative privilege, the official information privilege, and any such information

21   protected by statute including, medical records, autopsy records, autopsy photographs, crime scene

22   photographs, personal victim-witness information, criminal history (“CLETS”), and/or other protected

23   third party witness information.

24           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

25   their support staff).

26           2.4     Designating Party: a Party or Non-Party that designates information or items that it

27   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

28           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium or
      PROTECTIVE ORDER                                     2                          n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 3 of 13




 1   manner in which it is generated, stored, or maintained (including, among other things, testimony,

 2   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

 3   in this matter.

 4            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

 5   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

 6   in this action.

 7            2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel

 8   does not include Outside Counsel of Record or any other outside counsel.

 9            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity

10   not named as a Party to this action.

11            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but

12   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

13   party or are affiliated with a law firm which has appeared on behalf of that party.

14            2.10     Party: any party to this action, including all of its officers, directors, employees,

15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

16            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

17   this action.

18            2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,

19   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

20   retrieving data in any form or medium) and their employees and subcontractors.

21            2.13     Protected Material: any Disclosure or Discovery Material that is designated as

22   “CONFIDENTIAL.”

23            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

24   Party.

25   3.       SCOPE

26            The protections conferred by this Stipulation and Order cover not only Protected Material (as

27   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

28   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
      PROTECTIVE ORDER                                        3                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 4 of 13




 1   presentations by Parties or their Counsel that might reveal Protected Material. Any use of Protected

 2   Material at trial shall be governed by a separate agreement or order.

 3   4.     DURATION

 4          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and

 8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

 9   for filing any motions or applications for extension of time pursuant to applicable law.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

12   Party that designates information or items for protection under this Order must take care to limit any

13   such designation to specific material that qualifies under the appropriate standards. The Designating

14   Party must designate for protection only those parts of material, documents, items, or oral or written

15   communications that qualify – so that other portions of the material, documents, items, or

16   communications for which protection is not warranted are not swept unjustifiably within the ambit of

17   this Order.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

19   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

20   retard the case development process or to impose unnecessary expenses and burdens on other parties)

21   expose the Designating Party to sanctions.

22          If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

24   it is withdrawing the mistaken designation.

25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

26   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

27   Discovery Material that qualifies for protection under this Order must be clearly so designated before the

28   material is disclosed or produced.
      PROTECTIVE ORDER                                     4                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 5 of 13




 1          Designation in conformity with this Order requires:

 2                  (a)    For information in documentary form (e.g., paper or electronic documents, but

 3          excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 4          Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

 5          portion or portions of the material on a page qualifies for protection, the Producing Party also

 6          must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 7          margins).

 8                         A Party or Non-Party that makes original documents or materials available for

 9          inspection need not designate them for protection until after the inspecting Party has indicated

10          which material it would like copied and produced. During the inspection and before the

11          designation, all of the material made available for inspection shall be deemed

12          “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

13          produced, the Producing Party must determine which documents, or portions thereof, qualify for

14          protection under this Order. Then, before producing the specified documents, the Producing Party

15          must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

16          portion or portions of the material on a page qualifies for protection, the Producing Party also

17          must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

18          margins).

19                  (b)    For testimony given in deposition or in other pretrial or trial proceedings, that the

20          Designating Party identify on the record, before the close of the deposition, hearing, or other

21          proceeding, all protected testimony.

22                  (c)    For information produced in some form other than documentary and for any other

23          tangible items, that the Producing Party affix in a prominent place on the exterior of the container

24          or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

25          portion or portions of the information or item warrant protection, the Producing Party, to the

26          extent practicable, shall identify the protected portion(s).

27          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

28   qualified information or items does not, standing alone, waive the Designating Party’s right to secure
      PROTECTIVE ORDER                                     5                          n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 6 of 13




 1   protection under this Order for such material. Upon timely correction of a designation, the Receiving

 2   Party must make reasonable efforts to assure that the material is treated in accordance with the

 3   provisions of this Order.

 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

 8   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 9   confidentiality designation by electing not to mount a challenge promptly after the original designation is

10   disclosed.

11          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

12   providing written notice of each designation it is challenging and describing the basis for each challenge.

13   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

14   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

15   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

16   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

17   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for

18   its belief that the confidentiality designation was not proper and must give the Designating Party an

19   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

20   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

21   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

22   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

23   timely manner.

24          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

25   the Challenging Party shall file and serve a motion to challenge confidentiality under Civil Local Rule 7

26   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of

27   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

28   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration
      PROTECTIVE ORDER                                      6                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 7 of 13




 1   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

 2   paragraph. Failure by the Challenging Party to make such a motion including the required declaration

 3   within 21 days (or 14 days, if applicable) shall automatically waive the objection to the confidentiality

 4   designation for each challenged designation. The burden of persuasion in any such challenge proceeding

 5   shall be on the Challenging Party. Frivolous objections, and those made for an improper purpose (e.g., to

 6   harass or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

 7   to sanctions. Unless the Challenging Party has waived the objection to confidentiality designation by

 8   failing to file a motion to retain confidentiality as described above, all parties shall continue to afford the

 9   material in question the level of protection to which it is entitled under the Producing Party’s designation

10   until the court rules on the challenge.

11   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

12          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

13   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

14   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

15   categories of persons and under the conditions described in this Order. When the litigation has been

16   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

17   DISPOSITION).

18          Protected Material must be stored and maintained by a Receiving Party at a location and in a

19   secure manner that ensures that access is limited to the persons authorized under this Order.

20          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

21   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

22   or item designated “CONFIDENTIAL” only to:

23                  (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

24          employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

25          information for this litigation and who have signed the “Acknowledgment and Agreement to Be

26          Bound” that is attached hereto as Exhibit A;

27                  (b)     the officers, directors, and employees (including House Counsel) of the Receiving

28          Party to whom disclosure is reasonably necessary for this litigation and who have signed the
      PROTECTIVE ORDER                                      7                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 8 of 13




 1          “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 2                 (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 3          reasonably necessary for this litigation and who have signed the “Acknowledgment and

 4          Agreement to Be Bound” (Exhibit A);

 5                 (d)     the court and its personnel;

 6                 (e)     court reporters and their staff, professional jury or trial consultants, mock jurors,

 7          and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

 8          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9                 (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

10          necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

11          unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

12          deposition testimony or exhibits to depositions that reveal Protected Material must be separately

13          bound by the court reporter and may not be disclosed to anyone except as permitted under this

14          Stipulated Protective Order;

15                 (g)     the author or recipient of a document containing the information or a custodian or

16          other person who otherwise possessed or knew the information.

17   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18          LITIGATION

19          If a Party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

21                 (a)     promptly notify in writing the Designating Party. Such notification shall include a

22          copy of the subpoena or court order;

23                 (b)     promptly notify in writing the party who caused the subpoena or order to issue in

24          the other litigation that some or all of the material covered by the subpoena or order is subject to

25          this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

26          and

27                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

28          Designating Party whose Protected Material may be affected.
      PROTECTIVE ORDER                                    8                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 9 of 13




 1            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 2   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

 3   determination by the court from which the subpoena or order issued, unless the Party has obtained the

 4   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

 5   protection in that court of its confidential material – and nothing in these provisions should be construed

 6   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

 7   court.

 8   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 9            LITIGATION

10               (a) The terms of this Order are applicable to information produced by a Non-Party in this

11   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

12   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

13   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

14               (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

15   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

16   Party not to produce the Non-Party’s confidential information, then the Party shall:

17                   (1)     promptly notify in writing the Requesting Party and the Non-Party that some or all

18                   of the information requested is subject to a confidentiality agreement with a Non-Party;

19                   (2)     promptly provide the Non-Party with a copy of the Stipulated Protective Order in

20                   this litigation, the relevant discovery request(s), and a reasonably specific description of

21                   the information requested; and

22                   (3)     make the information requested available for inspection by the Non-Party.

23               (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

24   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

25   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

26   order, the Receiving Party shall not produce any information in its possession or control that is subject to

27   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

28   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court
      PROTECTIVE ORDER                                      9                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 10 of 13




 1   of its Protected Material.

 2   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

 4   to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 5   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 6   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 7   inform the person or persons to whom unauthorized disclosures were made of all the terms of this Order,

 8   and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

 9   that is attached hereto as Exhibit A.

10   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

11          MATERIAL

12          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

13   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

14   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

15   whatever procedure may be established in an e-discovery order that provides for production without

16   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach

17   an agreement on the effect of disclosure of a communication or information covered by the attorney-

18   client privilege or work product protection, the parties may incorporate their agreement in the stipulated

19   protective order submitted to the court.

20   12.    MISCELLANEOUS

21          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

22   modification by the court in the future.

23          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

24   Party waives any right it otherwise would have to object to disclosing or producing any information or

25   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

26   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

27          12.3    Filing Protected Material. Without written permission from the Designating Party or a

28   court order secured after appropriate notice to all interested persons, a Party may not file in the public
      PROTECTIVE ORDER                                     10                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 11 of 13




 1   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

 2   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

 3   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

 4   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue

 5   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

 6   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

 7   denied by the court, then the Receiving Party may file the information in the public record pursuant to

 8   Civil Local Rule 79-5(e) unless otherwise instructed by the court.

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
      PROTECTIVE ORDER                                     11                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 12 of 13




 1   13.    FINAL DISPOSITION

 2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 3   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

 4   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

 5   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

 6   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party

 7   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

 8   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms

 9   that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

10   format reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

11   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

12   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

13   product, and consultant and expert work product, even if such materials contain Protected Material. Any

14   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

15   as set forth in Section 4 (DURATION).

16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17

18   DATED: __June 3, 2020______         _____________/s/_ Jamir Davis ___
                                                    Attorneys for Plaintiff
19

20   DATED: __June 3, 2020 ____                         /s/ Curtis L. Briggs _
     DATED: __June 3, 2020 ____         __________     /s/_Michael R. Seville
21                                                     Attorneys for Plaintiff
22
     DATED: __June 1, 2020 ____         __________/s/ Raymond R. Rollan__
23                                                   Attorneys for Defendants
24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.

26

27   DATED: ________________________             _____________________________________
                                                      United States District Judge
28
      PROTECTIVE ORDER                                     12                          n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 20 Filed 06/04/20 Page 13 of 13




 1                                                   EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern District

 6   of California in the case of Dacari Spiers, et al v. City of San Francisco, et al., Case No. 20-cv-01357-

 7   JSC, I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 8   understand and acknowledge that failure to so comply could expose me to sanctions and punishment in

 9   the nature of contempt. I solemnly promise that I will not disclose in any manner any information or item

10   that is subject to this Stipulated Protective Order to any person or entity except in strict compliance with

11   the provisions of this Order.

12          I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

14   such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
      PROTECTIVE ORDER                                    13                           n:\lit\li2020\200798\01451054.docx
      CASE NO. 20-CV-01357-JSC
